Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Initial Note
It is not clear which claim the claim 20 is dependent on. Claim 20 depends on both independent claim 19 and independent claim 1. For the purpose of this Election/Restriction requirement, claim 20 has been interpreted as depending on claim 19, not claim 11. (It is noted that the coupling unit recited in claim 19 already includes every limitation of the coupling unit recited in claim 1. Therefore, it is not very clear of the meaning of claim 20)
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 11-18, drawn to a quick coupling unit.
Group II, claim(s) 19-20, drawn to a lathe bar loader.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a quick coupling device as recited in claim 11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 1190796.  
EP-796 discloses a quick coupling unit (1) (para. 18) for a machine tool, the unit comprising: an end shaft (3, 4) configured to be accommodated rotatably within a corresponding seat of a tubular body that is integral with a spindle or a chuck of a machine tool or a machine, and an element (6) for stable coupling to a shank of a cutter, wherein said element for stable coupling to the cutter comprises a sleeve (6) provided with a recess (14) having shape and dimensions that are complementary to shape and dimensions of an insert (10) configured to be accommodated in said recess; an internal face of said insert having a shape (12, a flat, abutment surface) which is complementary to that of a flat (recess) that is present on the shank of the cutter; and a locking ring (7) surmounting said sleeve and said insert, said ring having a variable inside diameter (cam surface 9 having variable diameters), rotations of said ring with respect to said sleeve being defined between a first configuration of alignment of a region having a minimum inside diameter with said insert, with consequent clamping of said insert within said recess (14) and locking of said shank of the cutter as a consequence of the insertion of the internal face of said insert (col. 3 lines 52-clol. 4 line 3) within said flat (recess) that is present on the shank of the cutter, and a second configuration of alignment of a region having a maximum inside diameter with said insert and consequent freedom of radial spacing thereof from said recess of the sleeve, with consequent free exit of said shank of the cutter provided with the flat (recess) from said sleeve (col. 3 lines 47-51).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 As set forth above, EP-796 discloses the arbor is adapted to be fitted a clamping end (4) to a chuck spindle etc of a machine, or machine tool, and at a cutting end (6) to receive and clamp shank of a cutter. (Para. 0001) However, the arbor is also capable of being fitted the clamping end to a corresponding seat of tubular body of a bar pusher of a bar loader. The cutting end (6) of the arbor is also capable of being fitted to a terminal stem of a clamp. 
Therefore, regarding the intended use limitation:
“the quick coupling unit is for bar loader clamps”;
an end shaft (3, 4) is configured to be accommodated rotatably within a corresponding seat of a tubular body that is integral with a bar pusher of said loader;
the element (6) is for stable coupling to a terminal stem of a respective clamp;
the internal face (12) of said insert has a shape which is complementary to that of a recess that is present on the terminal stem of the respective clamp;
clamping of the insert within said recess (of the terminal stem) and locking of said stem as a consequence of the insertion of the internal face of said insert within said recess that is present on the terminal stem of the respective clamp; and
a second configuration of alignment of a region having a maximum inside diameter with said insert and consequent freedom of radial spacing thereof from said recess of the sleeve, with consequent free exit of said stem provided with the recess from said sleeve.

it is noted that the prior art used in the rejection is capable of being used for these functions. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/           Examiner, Art Unit 3722